Exhibit 21.1 Subsidiaries of Registrant Fixed Income Discount Advisory Company, Delaware corporation RCap Securities Inc, Maryland corporation Merganser Capital Management, Inc., Delaware corporation FIDAC Housing Cycle Fund, LLC, Delaware limited liability company FHC Master Fund, Ltd., a Cayman Islands exempted company (wholly owned subsidiary of FIDAC Housing Cycle Fund, LLC) Shannon Funding LLC, Delaware limited liability company Charlesfort Capital Management LLC, Delaware limited liability company
